DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 6/9/2021 in which claims 1-7, 10-12, and 14-15 were amended.
Claims 1-15 are pending and presented for examination.

Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: as to claim 1: the prior art fails to teach in combination a system comprising: wherein the polarisation circuit comprises a capacitive dividing bridge and a resistive dividing bridge formed at least partially on said semi-conductive substrate and configured to maintain in the rear face of the semi-conductive substrate, an electric potential Vback such that Vback is substantially equal to k·V with k being a proportionality factor strictly between 0 and 1, and V being an operating voltage in the on-state of the power component, such that V=V1 -V2, and including all limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY

Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813